     Case 1:16-cv-05659 Document 99 Filed 08/28/20 Page 1 of 2 PageID #: 106



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

ROBERT EDWARD PRITT,

       Movant,

v.                                       CIVIL ACTION No. 1:16-05659
                                         (CRIMINAL ACTION No. 1:00-00160)

UNITED STATES OF AMERICA,

       Respondent.

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is movant’s motion for appointment

of counsel.      (ECF No. 96.)     Movant requests counsel to continue

assisting him in his motion under 28 U.S.C. § 2255 to vacate and

modify his sentence. 1      For the following reasons, the court

DENIES movant’s motion.

       There is no constitutional right to the appointment of

counsel to file post-conviction motions.           Lawrence v. Florida,

549 U.S. 327, 336-37 (2007) (citing Coleman v. Thompson, 501

U.S. 722, 756-57 (1991)); Rouse v. Lee, 339 F.3d 238, 250 (4th

Cir. 2003), cert. denied, 541 U.S. 905 (2004).             Moreover, the

court has reviewed movant’s claims made in his emergency motion

under 28 U.S.C. § 2255 to vacate and modify his sentence, (see

ECF No. 67), and has this same day entered a memorandum opinion


1 The court notes that movant did have counsel represent him in
his § 2255 filing, and that his § 2255 motion was fully briefed
by counsel. (See ECF Nos. 63, 67, and 91.)
  Case 1:16-cv-05659 Document 99 Filed 08/28/20 Page 2 of 2 PageID #: 107



and order denying his claims and closing this case.                    Thus, there

is no good cause to appoint new counsel on movant’s behalf.

     The Clerk is directed to send a copy of this Order to

counsel of record and any unrepresented parties.

    It is SO ORDERED this 28th day of August, 2020.

                                  ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                    2
